1
2                                UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4    FRANCISCO JAVIER MACIAS,                                   Case No. 2:18-cv-02019-RFB-NJK
5                                              Plaintiff                      ORDER
6            v.
7    LVMPD/CCDC et al.,
8                                           Defendants
9
10          According to the Clark County Detention Center inmate database, Plaintiff is no longer at

11   the address listed with the Court. Pursuant to Local Rule IA 3-1, a “pro se party must immediately

12   file with the court written notification of any change of mailing address, email address, telephone

13   number, or facsimile number. The notification must include proof of service on each opposing

14   party or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

15   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

16          The Court grants Plaintiff until September 25, 2019, to file his updated address with this

17   Court. If Plaintiff does not update the Court with his current address by September 25, 2019, the

18   Court will dismiss this action without prejudice.

19          IT IS SO ORDERED.

20          DATED: August 26, 2019.

21
22                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
